Citation Nr: 9900602	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-31 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, claimed as headaches and memory loss.  

2.  Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
June 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In July 1947, the San Antonio, Texas RO granted service 
connection for residuals of injuries sustained in a December 
1944 boating accident during active service.  These included 
a fracture of the left radius and ulna and scars of the lip 
and scalp.  The RO also granted service connection for 
residuals of a right arm fracture, which was incurred in a 
subsequent fall in March 1946.  In August 1947, the RO 
granted service connection for loss of tooth number eight, 
which had also been incurred during the December 1944 boating 
accident.  

In April 1996, the RO denied the veterans claim for an 
increased rating for his service-connected residuals of a 
fracture of the left radius and ulna.  The RO notified the 
veteran of that decision by letter dated April 25, 1996.  A 
timely Notice of Disagreement with that rating action has not 
been filed.  


FINDING OF FACT

The claims for entitlement to service connection for 
residuals of a head injury, claimed as headaches and memory 
loss, and residuals of a back injury are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for residuals 
of a head injury, claimed as headaches and memory loss, and 
residuals of a back injury are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show the veteran sustained 
several injuries in December 1944.  The veteran was riding in 
a LCVP when a large wave rocked the boat and caused the 
veteran to fall and strike the deck.  On admission to the 
dispensary, the veteran was in a dazed condition and he had 
bleeding from his lower lip and scalp.  He also complained of 
left wrist pain.  X-ray examination revealed an impacted 
fracture of the left radius and a chip fracture of the left 
ulna.  The veteran underwent treatment for the lip and scalp 
lacerations, which required sutures.  The scalp laceration 
was located in the left parieto-occipital area.  

The examiner also indicated that the veteran perhaps had a 
fractured nose, but the veteran could not recall the events 
regarding the accident.  The veteran was transferred for 
further care.  The wrist fractures were treated with 
manipulation and casting.  Later that month, the sutures were 
removed from the lip and scalp.  X-ray examination in January 
1945 showed satisfactory positioning of the left wrist 
fragments.  A notation dated in February 1945 shows the 
veteran removed his cast while on leave and he had no 
complaints of residual symptoms.  These records do not show 
complaints of back symptoms, headaches, or memory loss.  

In March 1946, the veteran slipped on wet pavement while 
crossing a street and he sustained an injury to his right 
forearm and elbow.  X-ray examination revealed a fracture of 
the volar lip of the head of the radius extending to the 
articular surface.  The veteran was treated with a plaster 
cast.  

Physical examination of the veterans remaining systems was 
negative and he was not in pain.  These records show the 
veteran had no complaints several days later, and the splint 
was removed later that month.  The veteran had no complaints 
in April 1946 and he was symptom free without the need for 
further orthopedic treatment by April 15, 1946.  These 
records do not show complaints of back symptoms, headaches, 
or memory loss.

The June 1946 separation medical examination shows the head 
and face were normal.  The neck, spine and extremities, 
including bones, joints, muscles and feet, were normal.  
Nervous system examination was normal and showed no organic 
or functional disorders.  

The veteran filed his original application for disability 
compensation in May 1947.  He claimed service connection for 
a broken nose, loss of a tooth, residuals of a head wound and 
a right elbow injury.  He did not claim service connection 
for residuals of a back injury or a specific claim of 
headaches or memory loss secondary to his head injury.  

The RO obtained the veterans service medical records in June 
1947.  After reviewing these records, the RO granted service 
connection for residuals of the injuries sustained in 
December 1944 by a rating decision in July 1947.  These 
included a fracture of the left radius and ulna and scars of 
the lip and scalp.  The RO denied service connection for 
residuals of a fractured nose. The RO also granted service 
connection for residuals of the right arm fracture, which was 
incurred in March 1946.  In an August 1947 dental rating, the 
RO granted service connection for loss of tooth number eight.  
The latter decision was based on a review of the veterans 
service dental records and a July 1947 VA dental examination.  
The records show the veteran received additional VA dental 
treatment in 1948.  

In August 1950, the veteran submitted a physicians 
certificate completed earlier that month in support of a 
claim for increased benefits.  The report shows the veteran 
related a history of the injuries sustained in the 1944 
boating accident as well as the fall in 1945.  


The veteran also reported a history of almost continual 
headache.  The report shows the physician performed a 
physical examination.  The diagnoses were old fracture of the 
nose with septal deviation and displacement of the nasal 
bone, chronic and severe sinusitis, rhinitis and pharyngitis 
secondary to the nose fracture, old fractures of the right 
arm and left forearm, and old laceration of the lower lip.  

The veteran was referred for a VA examination in September 
1950.  The veteran reported a history of his injuries as a 
broken nose and left arm, injuries to the back of the head 
and lip, and a subsequent broken right arm.  The veteran also 
related a present complaint of frequent headaches.  Physical 
examination of the nervous system, including the brain, 
spinal cord and peripheral nerves, was normal.  The 
VA physician performed an orthopedic examination.  The 
physician diagnosed the conditions already referred to in the 
prior records, but did not diagnose a back disorder, 
headaches, or a disorder manifested by memory loss.  

In October 1950, the RO denied entitlement to additional 
compensation for the veterans service-connected 
disabilities.  The RO also confirmed and continued the denial 
of service connection for residuals of a fractured nose.  

In March 1981, the veteran submitted a claim for increased 
service-connected benefits.  He cited admission to a VA 
Medical Center (MC) in March 1981 and VA outpatient treatment 
since 1978.  The veteran claimed continuous headaches until 
1978 when medication somewhat controlled his symptoms.  

The records obtained by the RO show the veteran was 
hospitalized from March to April 1981 for coronary heart 
disease with angina and hypertension.  The veterans chief 
complaint on admission was chest pain with radiation to both 
arms.  The veteran underwent physical examination and 
diagnostic testing at that time.  There were no complaints or 
medical diagnoses of back disorder, headaches, or a disorder 
manifested by memory loss.  The veterans status was improved 
at discharge.  



The veteran submitted his current claim in December 1993.  
The veteran claimed service connection for injuries sustained 
in the December 1944 accident as follows: broken nose, loss 
of tooth, trauma/injury to the back of his head and constant 
headaches and memory loss secondary to his head injury.  The 
veteran did not claim a back injury.  

The RO obtained VA outpatient records dated from July 1992 to 
August 1993, and a December 1993 report of VA 
hospitalization.  VA outpatient records dated in December 
1992 and April 1993 include impressions of DJD by history 
without reference to a specific disability.  In August 1993, 
the veteran complained of increased back pain, which he 
described as nonradiating.  The impressions included DJD.  
The VA hospitalization report shows the veteran presented 
with a momentary loss of memory lasting 20-to-30 minutes, 
described as global amnesia.  

The veteran reported that this was the first episode he had 
experienced.  There were no other complaints.  The veteran 
underwent physical and diagnostic testing.  A carotid 
sonogram revealed a 50 percent stenosis with a significant 
plaque on the right and a 35 percent stenosis on the left.  A 
computerized tomography (CT) scan revealed some tortuosity of 
the carotids.  The veterans case was referred for evaluation 
by a VA neurologist who determined that a endarterectomy was 
not warranted since the veteran was totally asymptomatic.  
The examiner recommended yearly re-evaluation.  The final 
diagnoses were mild hypertension, asymptomatic carotid artery 
disease and status post coronary artery bypass graft in 1981.  

In April 1994, the RO denied service connection for residuals 
of an injury to the back of the head, including headaches.  
In his May 1994 Notice of Disagreement, the veteran argued 
that the injury to his back, head and nose were incurred 
during the accident during service.  He stated that he was 
thrown to the rear of the boat and landed on his back and 
also struck his head.  In the June 1995 Statement of the Case 
the RO then listed the issues as service connection for a 
back injury and for a head injury with headaches and memory 
loss.  

At his September 1995 personal hearing, the veteran testified 
to the inservice events during which he sustained the head 
injury.  Transcript, pp. 1-2.  He testified that he developed 
headaches shortly thereafter, probably a couple of years, but 
his symptoms are now well controlled with medication.  Tr., 
pp. 2-3.  He testified that he did not seek post-service 
medical treatment for his headache symptoms after separation 
from service.  Tr., pp. 3-4.  

The veteran testified that he began experiencing low back 
pain in the early 1950s.  Tr., p. 5.  He testified that he 
did not know whether he injured his back during the 1944 boat 
accident or during any other incident or event of active 
service.  Tr., p. 5.  He clarified that he believed he 
sustained a back injury during service because he never 
sustained post-service low back trauma and if he ever 
incurred a back injury it must have been during the 1944 
accident since he struck the back of his head at that time.  
Tr., pp. 5-6.  

The RO obtained VA outpatient records dated from January 1995 
to January 1996.  These records do not show complaints of low 
back symptoms or a medical diagnosis of a low back disorder.  
The veteran was seen in August 1995 for complaints of 
continued headaches and increased nosebleeds.  There was no 
reported diagnosis and the veteran was referred for x-ray 
examination.  X-ray examination of the skull showed mild 
demineralization, which was probably, age related and no 
gross calvarial destruction on that examination.  X-ray 
examination of the sinus showed no findings that explained 
the veterans symptoms.  

The veteran underwent VA compensation examinations in May 
1997.  The evidence shows that the claims folder was made 
available and the examination reports show the physicians 
reviewed the claims folder.  The report of neurologic 
examination includes a history of the injuries sustained in 
the inservice boating accident.  There was no notation of a 
back injury.  The physician noted that the veterans first 
evaluation for headaches began five years after discharge.  
The veteran related that he first complained of back pain 
approximately twenty-to-thirty years prior to the VA 
examination, but not during active service or right after 
separation.  

The physician also performed a separate physical examination.  
The impression was status post mild closed head injury in 
1944 along with lumbar strain, without evidence of 
radiculopathy.  The physician opined that [b]ased on review 
of the Claims Folder, these current complaints are not 
related to his injury in the service in 1944.  The 
physician explained that the veterans lumbar pain did not 
begin until many years after service and his first complaint 
of headaches was five years after service.  

During a separate VA examination, the VA physician stated 
that he reviewed the veterans chart.  The veteran related a 
history of injuries from the inservice boating accident, 
which included a back injury for which he was hospitalized.  
The veteran also related that his back pain was his main 
problem.  The physician stated I see no evidence on his 
chart about the service-connected injuries, but according to 
the [veteran] he was hospitalized with this while he was in 
the service.  

The physician performed a separate physical examination and 
noted that an x-ray examination showed marked degenerative 
disc disease in the lumbar spine and probably some 
spondylolisthesis.  The physician did not provide a diagnosis 
but stated [I]t is my opinion that, according to his 
history, these are compensable injuries due to his injury on 
duty.  


Service Connection

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Veterans 
Appeals (Court) has held that a well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)].  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  




The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible 
or possible is required.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) affd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected and the secondary condition shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a) (1998).  
The Court has held that when aggravation of a veterans non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the claimant shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


Analysis

The service medical records show that the veteran sustained 
several injuries in the December 1944 boating accident, but 
they do not show that this included a low back injury or 
resulted in chronic headache symptoms or memory loss.  The 
service medical records chronicle the treatment provided for 
the veterans injuries but they do not show treatment for a 
low back injury or for headaches secondary to the scalp 
laceration.  

The remaining service medical records, which are dated 
subsequent to the December 1944 accident, also do not show 
complaints or treatment for low back symptoms, headaches, or 
memory loss.  In fact, the June 1946 medical examination at 
separation shows the neck, spine and extremities, including 
bones, joints, muscles and feet, were normal.  The nervous 
system examination was also normal and showed no organic or 
functional disorders.  

In addition, at his September 1995 personal hearing, the 
veteran testified that he did not know whether he injured his 
back during the 1944 boat accident or during any other 
incident or event of active service.  Tr., p. 5.  He 
testified that he believes he sustained a back injury during 
service because he never sustained post-service low back 
trauma and if he ever incurred a back injury it must have 
been during the 1944 accident.  Tr., pp. 5-6.  The veteran 
also acknowledged that he did not have headache symptoms 
during active service, but that he probably developed 
headaches a couple of years after his inservice injury.  Tr., 
pp. 2-3.  The Board finds that the service medical records do 
not show complaints or a medical diagnosis of a low back 
injury, headaches, or memory loss.  

The veteran does not contend and the evidence does not show 
that he was diagnosed with a presumptive disability such as 
arthritis or a brain injury or other organic disease of the 
nervous system during his initial post-service year.  In 
fact, the veteran filed his original application for 
disability compensation in May 1947, but he did not claim 
service connection for residuals of a back injury or 
specifically claim headaches or memory loss secondary to his 
head injury.  

The initial post-service complaint of headaches is contained 
in the August 1950 physicians certificate.  Despite the 
veterans reported history of the inservice events and his 
history of almost continual headache, that physician did 
not diagnose chronic headaches or relate the veterans 
complaint of headaches to the 1944 head injury.  Likewise, 
the veteran complained of frequent headaches during the 
September 1950 VA examination, but the VA physician did not 
diagnose headaches or otherwise relate the veterans 
headaches to the inservice head injury or any other event of 
active service.  


The 1981 VA hospital report does not include complaints or 
medical diagnoses of a back disorder, headaches, or a 
disorder manifested by memory loss.  The VA outpatient 
records show the veteran complained of increased back pain in 
August 1993 and although the examiners impressions included 
DJD, presumably degenerative joint disease, the examiner 
did not relate this to active service.  The VA outpatient 
records dated from January 1995 to January 1996 do not show 
complaints of low back symptoms or a medical diagnosis of a 
low back disorder.  

The December 1993 VA hospitalization report shows the veteran 
presented with a momentary loss of memory, which was 
described as global amnesia.  However, the evidence shows 
that this episode fully resolved and there has been no 
recurrence.  The VA neurologist diagnosed this as 
asymptomatic carotid artery disease and did not relate this 
to the veterans inservice head injury.  In addition, the 
evidence of record does not include a current medical 
diagnosis demonstrating a disability characterized by memory 
loss.  The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  In the absence of proof of 
a present disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The most recent VA outpatient records show the veteran 
complained of continued headaches, but the examiner did not 
diagnose chronic headaches or relate this to active service.  
In fact, x-ray examination of the skull showed mild 
demineralization, which was described, as probably age-
related.  

The May 1997 VA neurologic examination report clearly shows 
that the claims folder was available and the physician 
reviewed the claims folder.  The report shows the physician 
had an accurate factual history of the inservice and post-
service events.  This included a history of the injuries 
sustained in the inservice boating accident, a lack of any 
inservice notation of a back injury and an initial post-
service complaint of headaches approximately five years after 
discharge.  




That physician opined that [b]ased on review of the Claims 
Folder, these current complaints are not related to his 
injury in the service in 1944.  The physician explained 
that the veterans lumbar pain did not begin until many years 
after service and his first complaint of headaches was five 
years after service.  

The remaining May 1997 VA examination report indicates that 
the VA physician reviewed the veterans chart, but the 
physician did not have an accurate factual history of the 
injuries treated following the December 1944 boating 
accident.  For example, the veteran related to the physician 
that he sustained a back injury for which he was 
hospitalized.  The physician clearly identified the fact that 
this history was according to the veteran.  The physician 
stated I see no evidence on his chart about the service-
connected injuries, but according to the [veteran] he was 
hospitalized with this while he was in the service.  

X-ray examination showed marked degenerative disc disease in 
the lumbar spine and probably some spondylolisthesis, and 
although the physician did not provide a diagnosis, that 
physician stated [I]t is my opinion that, according to his 
history, these are compensable injuries due to his injury on 
duty.  The statement of that physician demonstrates that he 
relied on the veterans inservice history of a back injury 
that required hospitalization in rendering his opinion.  

The Board finds that this opinion does not have probative 
value on the issue of service connection for a back disorder 
because it is contingent on an inaccurate factual background.  
See Owens v. Brown, 7 Vet. App. 429 (1995) (Court held that 
Board is justified in rejecting a physicians opinion which 
relies on a medical history from the veteran that conflicts 
with the service medical records); see also Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (Court held that an opinion based 
on an inaccurate factual premise has no probative value).  



The veteran is not qualified to render a medical diagnosis of 
a current disability characterized by memory loss.  The 
veteran also is not qualified to render a medical opinion 
that his post-service headaches or his post-service 
degenerative disc disease in the lumbar spine is secondary to 
the December 1994 boating accident or any other incident or 
event of active service.  Grottveit, 5 Vet. App. at 93 (Court 
held that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

For these reasons, the Board finds that the service medical 
records do not show complaints or a medical diagnosis of 
a back injury and the veteran has not presented or identified 
probative medical evidence relating his current low back 
disorder to active service.  The Board also finds that the 
service medical records do not show complaints or a medical 
diagnosis of headaches and the veteran has not presented 
or identified medical evidence demonstrating a disability 
characterized by memory loss or medical evidence relating 
post-service headaches to active service.  Consequently, the 
Board concludes that the veterans claims of entitlement to 
service connection for residuals of a head injury, claimed as 
headaches and memory loss, and residuals of a back injury are 
not well grounded.  38 U.S.C.A. § 5107(a).  

Although the Board considered and denied the claimants 
appeal on a ground different from that of the RO, which 
denied the claims on the merits, he has not been prejudiced 
by the decision.  This is because in assuming that the claims 
were well grounded, the RO accorded the appellant greater 
consideration than his claims in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellants claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
residuals of a head injury, claimed as headaches and memory 
loss, and residuals of a back injury.


The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for residuals of a head 
injury, claimed as headaches and memory loss, and residuals 
of a back injury, the appeal as to these issues is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In July 1947, the RO denied service connection for residuals 
of a fractured nose.  

In October 1950, the RO confirmed and continued the denial of 
service connection for residuals of a fractured nose.  


In June 1995, the RO granted service connection for residuals 
of a fractured nose.  The RO held that the October 1950 
rating action involved clear and unmistakable error in 
denying service connection in accordance with 38 C.F.R. 
§ 3.105(a) (1998).  The RO assigned a zero percent rating, 
effective August 24, 1950.  

In September 1995, the veteran submitted an increased rating 
claim for his service-connected nasal fracture residuals.  In 
his November 1995 VA Form 9, the veteran clearly expressed 
disagreement with the noncompensable rating assigned in the 
June 1995 rating decision.  The RO has not provided the 
veteran a Statement of the Case on this issue.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

In light of the above and to ensure full compliance with due 
process requirements the veterans claim for a compensable 
evaluation for his service-connected residuals of a nasal 
fracture is remanded to the RO for the following development:

1.  The RO should provide the veteran a 
Statement of the Case on the issue of a 
compensable rating for his service-
connected residuals of a nasal fracture.  

2.  If the veteran wishes to pursue this 
issue and he timely perfects his appeal, 
the RO should ensure that all necessary 
development is completed in accordance 
with the duty to assist under 38 U.S.C.A. 
§ 5107(b).  This may include obtaining 
current treatment records from all 
sources identified whose records have not 
previously been secured.  This may also 
include a VA examination to assess the 
severity of all residuals of the service-
connected nasal fracture.  If such 
development is necessary, the RO should 
consider whether the evidence provides a 
basis for a compensable rating.  



If the benefit requested on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  The veteran should be given a 
reasonable period of time to respond.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
